NUMBER 13-16-00485-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


VICTOR MANUEL QUIJANO,                                                     Appellant,

                                          v.

MARIA EUGENIA AMAYA,                                                        Appellee.


                   On appeal from the 138th District Court
                        of Cameron County, Texas.


                         ORDER OF ABATEMENT
  Before Chief Justice Valdez and Justices Contreras and Benavides
                          Order Per Curiam

      Appellant Victor Manuel Quijano appeals from a “Corrected Final Decree of

Divorce” entered by the trial court on August 9, 2016. Appellant is proceeding pro se

and states he does not have the means to pay the fees and costs of the appellate record.

      Appellant filed his notice of appeal on September 8, 2016. Appellant filed an
affidavit of indigence with this Court on September 22, 2016 and was found to be indigent

by this Court on September 23, 2016. The clerk’s record reflects appellant filed an

affidavit of indigence with the trial court on September 23, 2016.           The docketing

statement also indicated that appellant was proceeding as indigent.

       Originally, the reporter’s record was due on October 11, 2016. The reporter filed

a request for extension of time to file the record on October 31, 2016 stating that appellant

had failed to request a reporter’s record and had not made arrangements for paying for

the record. Appellant provided this Court with a letter on November 10, 2016, explaining

that he had attempted but failed to contact the court reporter with regard to this.

Subsequent letters from the reporter filed with this Court also state that the reporter’s

record was not filed due to appellant not requesting it and for not making arrangements

to pay for it. A copy of the reporter’s record was never filed with this Court or provided

to appellant.

       Texas Rule of Civil Procedure 145 governs a party’s claim that the party is unable

to afford costs for preparation of the appellate record. See TEX. R. CIV. P. 145. A party

who filed a statement of inability to afford payments of court costs cannot be required to

pay costs except by order of the court. See id. R. 145(a). Costs are defined to include

“fees charged by the clerk or court reporter for preparation of the appellate record.” Id.

R. 145(c).

       Here, appellant filed an affidavit of indigence with the trial court and the record

contains no order requiring appellant to pay fees for the preparation of the reporter’s

record. Accordingly, we ABATE the appeal and ORDER the court reporter of the 138th


                                             2
District Court of Cameron County to prepare a reporter’s record in this proceeding (trial

court cause number 2015-DCL-07448-B), free of charge to appellant, and to file such

record with this Court within thirty days from the date of this order.

       This appeal will be reinstated upon receipt of the reporter’s record and upon further

order of this Court.

       IT IS SO ORDERED.



                                                         PER CURIAM

Delivered and filed the
16th day of January, 2018.




                                              3